Daniel/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2014

                                      No. 04-13-00565-CV

                                         Kelly WALLS,
                                           Appellant

                                                v.

                                         Daniel KLEIN,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-11285
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       The appellant’s brief was originally due to be filed on November 20, 2013. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief an additional sixty days to January 21, 2014, due to appellant’s visual disability. On
January 21, 2014, the appellant filed a second motion requesting an additional ninety-day
extension of time to file the brief. In her motion, appellant states that she underwent eye surgery
which prevented her from completing the brief. The motion is GRANTED IN PART, and the
deadline for filing the brief is extended to March 20, 2014. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by March 20, 2014, or this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(c).

                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court